DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 37, 41, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”). 
With regard to Claim 25, Black discloses systems and methods to extract various compounds from raw cannabis oil (C2/L5-9). Black discloses a method for the chromatographic purification of at least one cannabinoid compound, wherein the method comprises a main purification stage comprising a step of injecting an initial mixture comprising the at least one cannabinoid compound and one or more additional compounds onto a main stationary phase comprising silica particles (C2/L12-30, C12/L46-59, cannabis purification performed by injecting cannabis oil sample into  normal phase particulate silica stationary phase column; C3/L66-C4/L21, C10/L16-26, C10/L38-59, methods may be used to purify individual components of cannabis oil including delta-9-tetrahydrocannabinol (delta-9-THC), cannabidiol (CBD), and cannabinol (CBN)). 
Black discloses performing an elution with an elution solution and collecting at least two elution fractions, wherein the elution solution is a mixture of an alkane and an alcohol and wherein the elution is performed in an isocratic mode (C4/L32-45, C4/L50-61, C4/L62-67, elution solvent in normal phase separation may be binary solvent system, with solvent A being an alkane [hexane, pentane, heptane] and solvent B being an alcohol [methanol, ethanol]; C11/L55-C12/L4, elution method may be any of isocratic, gradient or step-wise fashion).
Black discloses at least one of the elution fractions containing the at least one cannabinoid compound purified from the one or more additional compounds, and at least one other of the elution fractions containing at least one of the one or more 
However, Black is silent to the silica particles comprising amino and/or diol groups.
SiliCycle discloses that primary cannabinoids of interest are THC, CBD, and CBN (Page 1). SiliCycle discloses that SiliaChrom HPLC columns are made from extremely pure silicas and are well known for their high efficiency and resolution capacity (Page 6). SiliCycle discloses that the SiliaChrom phase of Plus Amino are one of their clients’ favorites for cannabis analysis and purification (Page 6).
Alternatively, Sorbent Technologies offers the most complete selection of bonded phase silica gels (Page 1). Sorbent Technologies discloses that silica gels functionalized with amino or diol groups are known in the art for use with organic solvents in normal phase (Page 2). Furthermore, Sorbent Technologies discloses that silica gels functionalized with diol groups are useful for separation of alkaloids from plants (Page 2). As shown from at least Pacifici et al, THC and other cannabis compounds such as cannabidiol and cannabinol are alkaloids (Pacifici, P1555, Abstract/Background).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the silica particles of Black to comprise amino and/or diol groups, as taught by SiliCycle or Sorbent Technologies, since silica gels functionalized with amino and/or diol groups are preferred for cannabis analysis and purification.
With regard to Claim 37, Black discloses further comprising a preliminary purification stage before the main purification stage, said preliminary purification stage comprising the steps of putting a preliminary mixture comprising the at least one cannabinoid compound, the one or more additional compounds and one or more further compounds in contact with a preliminary stationary phase and collecting at least one liquid fraction enriched in the at least one cannabinoid compound and the one or more additional compounds and depleted in the further compounds, said at least one liquid fraction providing the initial mixture (C12/L11-21, both the crude starting cannabis oil or one or more fractions thereof may be isolated and/or purified by preparative chromatography). 
With regard to Claim 41, Black discloses wherein the initial mixture is a cannabis extract and wherein the at least one cannabinoid compound is selected from CBD, delta-9-THC, or CBN (C3/L66-C4/L21, C10/L16-26, C10/L38-59).
With regard to Claim 43, Black discloses wherein the weight proportion of the purified at least one cannabinoid compound relative to the amount of the at least one cannabinoid compound present in the initial mixture is at least 95% (C3/L66-C4/L21).
With regard to Claim 45, Black discloses wherein the at least one elution fraction containing the last one cannabinoid compound purified from the one or more additional compounds further comprises a weight proportion of the one or more additional compounds which is less than 5% relative to the amount of the one or more additional compounds present in the initial mixture (C3/L66-C4/L21).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of GE Healthcare Bio-Sciences AB (“AxiChrom™ columns”).
With regard to Claim 12, modified Black discloses all the limitations in the claims as set forth above. Black is directed to methods to extract various compounds from raw cannabis oil on a commercial or large scale (C2/L5-9, C1/L32-33, C13/L65-67). However, modified Black is silent to the method which is carried out in an installation chosen from a single column installation, or a multi-column installation having a total bed length smaller than 100 cm.
GE Healthcare Bio-Sciences AB, herein known as GE, discloses that the AxiChrom column platform is a revolutionary concept in column chromatography, and simplifies column handling at all scales, from pilot to large scale production (Page 1). GE discloses that AxiChrom columns have a bed height (bed length) range from 2-50 cm (Page 9/Table 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified Black to be carried out in an installation chosen from a single column installation, or a multi-column installation having a total bed length smaller than 100 cm, as taught by GE, in order to prepare THC from Cannabis plant at large scale production.
Claims 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of Dryburgh et al (“Cannabis contaminants: sources, distribution, human toxicity and pharmacologic effects”) and Shah et al (US 2018/0259494).
With regard to Claim 32, modified Black discloses all the limitations in the claims as set forth above. However, modified Black is silent to wherein the one or more additional compounds from which the at least one cannabinoid compound has been purified from comprises pesticides and/or growth regulators.
Dryburgh et al (Dryburgh) discloses that common cannabis contaminants include microbes, heavy metals, and pesticides (Abstract). Dryburgh discloses that a majority of legalized cannabis products contained significant quantities of pesticides including carcinogens, endocrine disruptors, as well as a variety of developmental, reproductive and neurological toxins (P2471/Pesticides).
Shah discloses the determination of pesticides such as polar pesticides using chromatography (Abstract). Shah discloses that the polar pesticides are sufficiently retained and resolved to allow for multiple polar pesticide determinations in a single analysis (Abstract). 

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the one or more additional compounds of modified Black comprises pesticides and/or growth regulators, as taught by Dryburgh, since a majority of legalized cannabis products contains significant quantities of pesticides. Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to purify the at least one cannabinoid compound from the one or more additional compounds comprising pesticides and/or growth regulators, as taught by Dryburgh and Shah, since these pesticides include carcinogens, endocrine disruptors, as well as a variety of developmental, reproductive and neurological toxins, and since multiple polar pesticides can be resolved (i.e., eluted separately) from an inorganic stationary phase comprising amine or diol functional groups.
With regard to Claim 38, modified Black discloses all the limitations in the claims as set forth above. However, modified Black is silent to wherein the one or more further compounds from which the at least one cannabinoid compound and one or more additional compounds has been purified from comprises pesticides and/or growth regulators.
Dryburgh et al (Dryburgh) discloses that common cannabis contaminants include microbes, heavy metals, and pesticides (Abstract). Dryburgh discloses that a majority of legalized cannabis products contained significant quantities of pesticides including 
Shah discloses the determination of pesticides such as polar pesticides using chromatography (Abstract). Shah discloses that the polar pesticides are sufficiently retained and resolved to allow for multiple polar pesticide determinations in a single analysis (Abstract). 
Shah discloses that the stationary phase material can include inorganic/organic hybrid particles ([0010]). One of ordinary skill would note that silica stationary phase particles is an example of inorganic stationary phase particles. Shah discloses that the stationary phase can include amine and diol functional groups ([0010]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the one or more further compounds of modified Black comprises pesticides and/or growth regulators, as taught by Dryburgh, since a majority of legalized cannabis products contains significant quantities of pesticides. Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to purify the at least one cannabinoid compound and one or more additional compounds from the one or more further compounds comprising pesticides and/or growth regulators, as taught by Dryburgh and Shah, since these pesticides include carcinogens, endocrine disruptors, as well as a variety of developmental, reproductive and neurological toxins, and since multiple polar pesticides can be resolved (i.e., eluted separately) from an inorganic stationary phase comprising amine or diol functional groups.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of Elsohly (US 6,365,416).
With regard to Claim 34, modified Black discloses all the limitations in the claims as set forth above. Black discloses wherein the elution solution is a mixture of an alcohol and an alkane (C4/L32-45, C4/L50-61, C4/L62-67, elution solvent in normal phase separation may be binary solvent system, with solvent A being an alkane [hexane, pentane, heptane] and solvent B being an alcohol [methanol, ethanol]). However, modified Black is silent to the elution solution having a volume mixture of alkane to alcohol from 99/1 to 50/50.
Elsohly discloses a method of preparing THC using extraction of plant material with a non-polar solvent followed by vacuum distillation and chromatography (Abstract). Elsohly discloses that column chromatography can be carried out using any known packing material including silica for normal phase operation, and that elution of the normal phase chromatography is carried out with solvent having increasing polarity (C3/L29-C4/L9). 
Elsohly discloses wherein the elution solution is a mixture of a polar solvent and a non-polar solvent, the elution solution having a volume ratio of non-polar solvent to 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the elution solution of modified Black to have a volume mixture of alkane to alcohol from 99/1 to 50/50, as taught by Elsohly, since such volume ratios are well known in the art of elution of silica gel normal phase chromatography using an alkane and alcohol as the elution solution.
Claims 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”).
With regard to Claim 26, Black discloses systems and methods to extract various compounds from raw cannabis oil (C2/L5-9). Black discloses a method for the chromatographic purification of at least one cannabinoid compound, wherein the method comprises a main purification stage comprising a step of injecting an initial mixture comprising delta-9-THC, CBD, and CBN onto a main stationary phase comprising silica particles (C2/L12-30, C12/L46-59, cannabis purification performed by injecting cannabis oil sample into normal phase particulate silica stationary phase column; C3/L66-C4/L21, C10/L16-26, C10/L38-59, methods may be used to purify 
Black discloses performing an elution with an elution solution and collecting at least three elution fractions (C4/L32-45, C4/L50-61, C4/L62-67, elution solvent in normal phase separation may be binary solvent system, with solvent A being an alkane [hexane, pentane, heptane] and solvent B being an alcohol [methanol, ethanol]; C14/L31-37, one through n fractions may be collected from the column).
Black discloses wherein at least one of the elution fractions contains delta-9-THC, at least another of the elution fractions contains CBD, and at least yet another of the elution fractions contains CBN (C3/L66-C4/L21, C10/L16-26, C10/L38-59, C14/L31-37, C15/L28-51, one through n fractions may be collected from the column; eluate flow is monitored for mass selective detection for THC, CBN, and CBD, among others; methods may be used to purify individual components of cannabis oil from each other including delta-9-THC, CBD, and CBN).
However, Black is silent to the silica particles comprising amino and/or diol groups.
SiliCycle discloses that primary cannabinoids of interest are THC, CBD, and CBN (Page 1). SiliCycle discloses that SiliaChrom HPLC columns are made from extremely pure silicas and are well known for their high efficiency and resolution capacity (Page 6). SiliCycle discloses that the SiliaChrom phase of Plus Amino are one of their clients’ favorites for cannabis analysis and purification (Page 6).
Alternatively, Sorbent Technologies offers the most complete selection of bonded phase silica gels (Page 1). Sorbent Technologies discloses that silica gels 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the silica particles of Black to comprise amino and/or diol groups, as taught by SiliCycle or Sorbent Technologies, since silica gels functionalized with amino and/or diol groups are preferred for cannabis analysis and purification.
With regard to Claim 39, Black discloses further comprising a preliminary purification stage before the main purification stage, said preliminary purification stage comprising the steps of putting a preliminary mixture comprising delta-9-THC, CBD, and CBN and one or more further compounds in contact with a preliminary stationary phase and collecting at least one liquid fraction enriched in delta-9-THC, CBD, and CBN and depleted in one or more of the further compounds, said at least one liquid fraction providing the initial mixture (C12/L11-21, both the crude starting cannabis oil or one or more fractions thereof may be isolated and/or purified by preparative chromatography).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of Elsohly (US 6,365,416) and Grill (US 5,630,943).
With regard to Claim 28, modified Black discloses all the limitations in the claims as set forth above. Black discloses wherein the elution solution is a mixture of an alcohol and an alkane (C4/L32-45, C4/L50-61, C4/L62-67, elution solvent in normal phase separation may be binary solvent system, with solvent A being an alkane [hexane, pentane, heptane] and solvent B being an alcohol [methanol, ethanol]). However, modified Black is silent to the elution solution having a volume mixture of alkane to alcohol from 99/1 to 50/50.
Elsohly discloses a method of preparing THC using extraction of plant material with a non-polar solvent followed by vacuum distillation and chromatography (Abstract). Elsohly discloses that column chromatography can be carried out using any known packing material including silica for normal phase operation, and that elution of the normal phase chromatography is carried out with solvent having increasing polarity (C3/L29-C4/L9). 
Elsohly discloses wherein the elution solution is a mixture of a polar solvent and a non-polar solvent, the elution solution having a volume ratio of non-polar solvent to polar solvent from 99/1 to 50/50 (C4/L8-9). The non-polar solvent may be an alkane, and the polar solvent may be an alcohol (C3/L67-C4/L6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the elution solution of modified Black to have a volume mixture of alkane to alcohol from 99/1 to 50/50, as taught by Elsohly, since such volume ratios 
However, modified Black is silent to when the method comprises a washing step, the washing solution is a mixture of an alcohol and an alkane and has a volume ratio of alkane to alcohol from 1/99 to 50/50.
Grill discloses a preparative chromatographic cyclical process (Abstract). Grill discloses that a washing solvent can be used to wash more retained components off the relevant column to be collected by the fraction collection system or rejected to waste (C4/L3-6).
Elsohly also provides an example in which an extract is run on a silica gel using a non-polar:polar elution solution and washed with methanol (C6/L40-54).
Furthermore, since Elsohly discloses that elution of the normal phase chromatography column is carried out with solvents having an increasing polarity (C3/L65-67), and the non-polar solvent may be an alkane and the polar solvent may be an alcohol (C3/L67-C4/L6), it would be obvious for the washing solution to be a mixture of an alcohol and an alkane, the washing solution having greater polarity than the most polar elution solution, in order to wash more retained components off the normal phase column (the washing solution is a mixture of an alcohol and an alkane and has a volume ratio of alkane to alcohol from 1/99 to 50/50).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for when the method of modified Black comprises a washing step, the washing solution is a mixture of an alcohol and an alkane and has a volume ratio of alkane to alcohol from 1/99 to 50/50, as taught by Grill and Elsohly, such that the .
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of Dryburgh et al (“Cannabis contaminants: sources, distribution, human toxicity and pharmacologic effects”) and Shah et al (US 2018/0259494).
With regard to Claim 40, modified Black discloses all the limitations in the claims as set forth above. However, modified Black is silent to wherein the one or more further compounds from which the at least one liquid fraction comprising delta-9-THC, CBD, and CBN has been purified from comprises pesticides and/or growth regulators.
Dryburgh et al (Dryburgh) discloses that common cannabis contaminants include microbes, heavy metals, and pesticides (Abstract). Dryburgh discloses that a majority of legalized cannabis products contained significant quantities of pesticides including carcinogens, endocrine disruptors, as well as a variety of developmental, reproductive and neurological toxins (P2471/Pesticides).
Shah discloses the determination of pesticides such as polar pesticides using chromatography (Abstract). Shah discloses that the polar pesticides are sufficiently 
Shah discloses that the stationary phase material can include inorganic/organic hybrid particles ([0010]). One of ordinary skill would note that silica stationary phase particles is an example of inorganic stationary phase particles. Shah discloses that the stationary phase can include amine and diol functional groups ([0010]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the one or more further compounds of modified Black comprises pesticides and/or growth regulators, as taught by Dryburgh, since a majority of legalized cannabis products contains significant quantities of pesticides. Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to purify the at least one liquid fraction comprising delta-9-THC, CBD, and CBN from one or more of the further compounds comprising pesticides and/or growth regulators, as taught by Dryburgh and Shah, since these pesticides include carcinogens, endocrine disruptors, as well as a variety of developmental, reproductive and neurological toxins, and since multiple polar pesticides can be resolved (i.e., eluted separately) from an inorganic stationary phase comprising amine or diol functional groups.
Claims 31, 42, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of Grill (US 5,630,943) and SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”).
With regard to Claim 31, Black discloses systems and methods to extract various compounds from raw cannabis oil (C2/L5-9). Black discloses a method for the chromatographic purification of at least one cannabinoid compound, wherein the method comprises a main purification stage comprising a step of injecting an initial mixture comprising the at least one cannabinoid compound and one or more additional compounds onto a main stationary phase comprising silica particles (C2/L12-30, C12/L46-59, cannabis purification performed by injecting cannabis oil sample into  normal phase particulate silica stationary phase column; C3/L66-C4/L21, C10/L16-26, C10/L38-59, methods may be used to purify individual components of cannabis oil including delta-9-tetrahydrocannabinol (delta-9-THC), cannabidiol (CBD), and cannabinol (CBN)). 
Black discloses performing an elution with an elution solution and collecting at least two elution fractions, wherein the elution solution is a mixture of an alkane and an alcohol and wherein the elution is performed in an isocratic mode (C4/L32-45, C4/L50-61, C4/L62-67, elution solvent in normal phase separation may be binary solvent system, with solvent A being an alkane [hexane, pentane, heptane] and solvent B being an alcohol [methanol, ethanol]; C11/L55-C12/L4, elution method may be any of isocratic, gradient or step-wise fashion).
Black discloses at least one of the elution fractions containing the at least one cannabinoid compound purified from the one or more additional compounds (C3/L66-C4/L21, C10/L16-26, C10/L38-59, C14/L31-37, one through n fractions may be 
However, Black is silent to the silica particles comprising amino and/or diol groups.
SiliCycle discloses that primary cannabinoids of interest are THC, CBD, and CBN (Page 1). SiliCycle discloses that SiliaChrom HPLC columns are made from extremely pure silicas and are well known for their high efficiency and resolution capacity (Page 6). SiliCycle discloses that the SiliaChrom phase of Plus Amino are one of their clients’ favorites for cannabis analysis and purification (Page 6).
Alternatively, Sorbent Technologies offers the most complete selection of bonded phase silica gels (Page 1). Sorbent Technologies discloses that silica gels functionalized with amino or diol groups are known in the art for use with organic solvents in normal phase (Page 2). Furthermore, Sorbent Technologies discloses that silica gels functionalized with diol groups are useful for separation of alkaloids from plants (Page 2). As shown from at least Pacifici et al, THC and other cannabis compounds such as cannabidiol and cannabinol are alkaloids (Pacifici, P1555, Abstract/Background).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the silica particles of Black to comprise amino and/or diol groups, as taught by SiliCycle or Sorbent Technologies, since silica gels functionalized with amino and/or diol groups are preferred for cannabis analysis and purification.

Grill discloses a preparative chromatographic cyclical process (Abstract). Grill discloses that a washing solvent can be used to wash more retained components off the relevant column to be collected by the fraction collection system or rejected to waste (C4/L3-6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to wash the main stationary phase of modified Black with a washing solution and collecting one or more washing fractions, at least one of the washing fractions containing at least one of the one or more additional compounds, as taught by Grill, in order to wash and collect more retained components off the main stationary phase.
With regard to Claim 42, Black discloses wherein the initial mixture is a cannabis extract and wherein the at least one cannabinoid compound is selected from CBD, delta-9-THC, or CBN (C3/L66-C4/L21, C10/L16-26, C10/L38-59).
With regard to Claim 44, Black discloses wherein the weight proportion of the purified at least one cannabinoid compound relative to the amount of the at least one cannabinoid compound present in the initial mixture is at least 95% (C3/L66-C4/L21).
With regard to Claim 46, Black discloses wherein the at least one elution fraction containing the last one cannabinoid compound purified from the one or more additional compounds further comprises a weight proportion of the one or more additional compounds which is less than 5% relative to the amount of the one or more additional compounds present in the initial mixture (C3/L66-C4/L21).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of Grill (US 5,630,943) and SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of Dryburgh et al (“Cannabis contaminants: sources, distribution, human toxicity and pharmacologic effects”) and Shah et al (US 2018/0259494).
With regard to Claim 33, modified Black discloses all the limitations in the claims as set forth above. However, However, modified Black is silent to wherein the one or more additional compounds from which the at least one cannabinoid compound has been purified from comprises pesticides and/or growth regulators.
Dryburgh et al (Dryburgh) discloses that common cannabis contaminants include microbes, heavy metals, and pesticides (Abstract). Dryburgh discloses that a majority of legalized cannabis products contained significant quantities of pesticides including carcinogens, endocrine disruptors, as well as a variety of developmental, reproductive and neurological toxins (P2471/Pesticides).
Shah discloses the determination of pesticides such as polar pesticides using chromatography (Abstract). Shah discloses that the polar pesticides are sufficiently retained and resolved to allow for multiple polar pesticide determinations in a single analysis (Abstract). 
Shah discloses that the stationary phase material can include inorganic/organic hybrid particles ([0010]). One of ordinary skill would note that silica stationary phase particles is an example of inorganic stationary phase particles. Shah discloses that the stationary phase can include amine and diol functional groups ([0010]).
.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 10,239,808, prior art under 102(a)(2)) in view of Grill (US 5,630,943) and SiliCycle (“Testing and analysis of cannabis products for safety & potency”, dated 6 March 2017) or Sorbent Technologies (“Functionalized Silica Gel”), as evidenced by Pacifici (“Evaluation of cannabinoids concentration and stability in standardized preparations of cannabis tea and cannabis oil by ultra-high performance liquid chromatography tandem mass spectrometry”), as applied to the claims above, and in further view of Elsohly (US 6,365,416).
With regard to Claim 35, modified Black discloses all the limitations in the claims as set forth above. Black discloses wherein the elution solution is a mixture of an alcohol and an alkane (C4/L32-45, C4/L50-61, C4/L62-67, elution solvent in normal phase separation may be binary solvent system, with solvent A being an alkane 
Elsohly discloses a method of preparing THC using extraction of plant material with a non-polar solvent followed by vacuum distillation and chromatography (Abstract). Elsohly discloses that column chromatography can be carried out using any known packing material including silica for normal phase operation, and that elution of the normal phase chromatography is carried out with solvent having increasing polarity (C3/L29-C4/L9). 
Elsohly discloses wherein the elution solution is a mixture of a polar solvent and a non-polar solvent, the elution solution having a volume ratio of non-polar solvent to polar solvent from 99/1 to 50/50 (C4/L8-9). The non-polar solvent may be an alkane, and the polar solvent may be an alcohol (C3/L67-C4/L6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the elution solution of modified Black to have a volume mixture of alkane to alcohol from 99/1 to 50/50, as taught by Elsohly, since such volume ratios are well known in the art of elution of silica gel normal phase chromatography using an alkane and alcohol as the elution solution.
With regard to Claim 36, modified Black discloses all the limitations in the claims as set forth above.  However, modified Black is silent to the washing solution being a mixture of an alcohol and an alkane and has a volume ratio of alkane to alcohol from 1/99 to 50/50.

Elsohly discloses a method of preparing THC using extraction of plant material with a non-polar solvent followed by vacuum distillation and chromatography (Abstract). Elsohly discloses that column chromatography can be carried out using any known packing material including silica for normal phase operation, and that elution of the normal phase chromatography is carried out with solvent having increasing polarity (C3/L29-C4/L9). 
Elsohly discloses wherein the elution solution is a mixture of a polar solvent and a non-polar solvent, the elution solution having a volume ratio of non-polar solvent to polar solvent from 99/1 to 50/50 (C4/L8-9). The non-polar solvent may be an alkane, and the polar solvent may be an alcohol (C3/L67-C4/L6).
Elsohly also provides an example in which an extract is run on a silica gel using a non-polar:polar elution solution and washed with methanol (C6/L40-54).
Furthermore, since Elsohly discloses that elution of the normal phase chromatography column is carried out with solvents having an increasing polarity (C3/L65-67), and the non-polar solvent may be an alkane and the polar solvent may be an alcohol (C3/L67-C4/L6), it would be obvious for the washing solution to be a mixture of an alcohol and an alkane, the washing solution having greater polarity than the most polar elution solution, in order to wash more retained components off the normal phase 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the washing solution in the method of modified Black to be a mixture of an alcohol and an alkane and have a volume ratio of alkane to alcohol from 1/99 to 50/50, as taught by Grill and Elsohly, such that the washing solution has greater polarity than the most polar elution solution, in order to wash more retained components off the normal phase column.
Response to Arguments
































Applicant’s arguments filed 7 May 2021 have been fully considered. The Examiner appreciates Applicant’s thoughtful and well-written arguments. The Examiner respects Applicant’s positions; however, the Examiner respectfully disagrees.
With regard to Claim 25, Applicant argues on Pages 8-9 of the Remarks that Black discloses in C4/L50-67 that a binary solvent system can be used as an eluent comprising a first solvent A and a second solvent B. Applicant argues that Black discloses that solvent A can be chosen from many solvents, including several alkanes, and that solvent B can be chosen from many solvents, including several alcohols. Applicant argues that the above lists do not disclose any specific combination of a binary solvent system being a mixture of an alkane and an alcohol. Applicant argues that an elution solution being a mixture of an alkane and an alcohol is disclosed nowhere in Black.
In response, one of ordinary skill in the art of chromatography would understand a “binary solvent system” in the context of an elution solution to be equivalent to a 
Applicant argues on Page 9 that a specific example of 90 to 97 vol% of pentane and from 3 to 10 vol% of a mixture comprising from 90 to 100 vol% of diethyl ether and from 0 to 10 vol% ethanol shows that such a solution cannot correspond to the claimed elution solution. Applicant argues that no specific examples from C2/L60-C3/L40, C5/L7-19, C13/L13-19 show an elution solution being a mixture consisting of alkane and alcohol.
In response, it is not only specific examples of Black that are valid for one of ordinary skill in the art to consider, but also the general teachings of Black in C4/L32-45 and C4/L50-67 as highlighted by the Examiner. See for example MPEP § 2123(I) and (II), “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain” (citing In re Heck) and “[d]isclosed In re Susi).
Applicant argues on Page 9 that Black at C11/L64-66 simply discloses that the elution may be carried out in an isocratic, gradient, or step-wise fashion, which is apparently the only place where an isocratic elution is disclosed in Black. Applicant argues that in the rest of the document, including the examples, Black discloses an elution carried out in gradient mode. Applicant argues that the passages cited by the Examiner do not specifically disclose an isocratic elution step, such that Black does not teach which specific solvents (A and/or B) should be used for an isocratic elution step. Applicant argues that because a specific example using ethanol as a solvent in an elution solution is performed in gradient mode, then one of ordinary skill in the art would not consider ethanol as a solvent for use in isocratic elution mode.
In response, Applicant is arguing that disclosed examples and preferred embodiments (ethanol used optionally for gradient elution) constitute a teaching away from a broader disclosure or non-preferred embodiments (mixture of alkane and alcohol used for isocratic elution). Applicant’s arguments are contrary to what is provided in US patent case law, as seen in MPEP § 2123(II). Therefore, Applicant’s arguments are not persuasive.
Applicant argues on Page 10 of the Remarks neither SiliCycle nor Sorbent Technologies disclose an elution step carried out in an isocratic mode and the elution solution being a mixture consisting of an alkane and an alcohol.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on Page 10 of the Remarks that on Page 6 of SiliCycle, SiliaChrom Plus Amino is simply mentioned in a table among 4 other stationary phases that are considered as clients’ favorites for cannabis analysis and purification (Plus C18, Plus Amino, dt C18, dt Silica). Applicant argues that there is no indication that would lead the skilled person to believe that SiliaChrom Plus Amino would provide better results than any other of the three preferred stationary phases disclosed in the table. 
In response, the Examiner notes that a rationale to support a conclusion of obviousness under 35 USC 103 only requires that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143(I))(A). With regard to Claim 25
Applicant argues on Page 10 of the Remarks that Sorbent Technologies does not disclose that an alkane/alcohol eluent can or should be used with this particular stationary phase, let alone to purify a cannabinoid compound, and let alone in isocratic mode. Applicant argues that if the stationary phase in a chromatographic separation is modified, the eluent may also have to change.
In response, with regard to isocratic mode, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response, with regard to purifying a cannabinoid compound using the teachings of Black, Sorbent Technologies, and Pacifici, Sorbent Technologies discloses that silica gels functionalized with diol groups are useful for separation of alkaloids from plants (Page 2). As shown from at least Pacifici et al, THC and other cannabis compounds such as cannabidiol and cannabinol are alkaloids (Pacifici, P1555, Abstract/Background). Therefore, Sorbent Technologies as evidenced by Pacifi shows that silica gels functionalized with diol groups are useful for the separation of THC and other cannabis compounds.
In response, with regard to an alkane/alcohol eluent being used with a stationary phase of silica gels functionalized with diol groups, Black broadly states that the stationary phase may be a normal phase column, with the mobile phase comprising a mixture of a first eluent and second eluent, with the first eluent being an alkane (pentane, n-hexane, hexanes, n-heptane, heptanes) and the second eluent may be an alcohol (ethanol) (C2/L31-46). Furthermore, Sorbent Technologies discloses that silica 
With regard to Claim 26, Applicant argues on Page 12 that neither C2/L12-30 nor C4/L32-45 of Black disclose collecting three eluate fractions. 
In response, in C4/L39-40, Black discloses fractionating the eluate into at least two eluate fractions. Therefore, Black contemplates more than two eluate fractions in this section, including three eluate fractions.
Applicant argues on Page 12 that even though Black discloses collecting a number of n fractions (C14/L31-37) and although the initial mixture of Black may comprise THC, CBN, and CBD (C12/L29-32), Black does not disclose collecting at least one elution fraction containing THC, at least another elution fraction containing CBD, and at least yet another elution fraction containing CBN.
In response, the Examiner respectfully disagrees. As Applicant notes, Black discloses collecting n number of fractions (C14/L31-37). Furthermore, Black discloses monitoring the eluates by mass selective detection for THC, CBN, and CBD, among other compounds (C15/L28-49). Therefore, one of ordinary skill would be motivated to monitor the eluate for each of THC, CBN, and CBD, and collect a unique fraction when mass selective detection indicates the presence of any of the compounds for the purpose of isolating each of the compounds from each other.
Applicant argues on Page 12 that it is just as likely for a skilled person, based on the teaching of Black, to collect a first fraction comprising one of THC, CBN, and CBD, and then collect a second fraction comprising the other two of THC, CBN, and CBD. 
In response, one of ordinary skill in the art could just as likely collect three fractions with a unique one of THC, CBN, and CBD in each fraction, as claimed. The instant specification does not show any criticality to collecting a unique one of THC, CBN, and CBD in each fraction versus collecting a first fraction comprising one of THC, CBN, and CBD, and then collecting a second fraction comprising the other two of THC, CBN, and CBD. See [0066], [0114], [0167]).
Applicant argues on Page 13 of the Remarks that SiliCycle or Sorbent Technologies do not disclose or suggest collecting at least three elution fractions, wherein at least one of the elution fractions contain THC, at least another of the elution fractions contains CBD, and at least yet another of the elution fractions contains CBN.
In response, it is Black that suggests collecting at least three elution fractions, wherein at least one of the elution fractions contain THC, at least another of the elution fractions contains CBD, and at least yet another of the elution fractions contains CBN. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on Page 13 that SiliCycle mentions four preferred stationary phases and not only one, and that there is no suggestion in this document that would 
In response, please see response to this argument at Paragraph 38 on Pages 28-29 of this Office Action.
Applicant argues on Page 13 that SiliCycle does not disclose that SiliaChrom Plus Amino, or any other of the stationary phases mention in table 6 could be used to separate THC, CBD, and CBN.
In response, the Examiner respectfully disagrees. SiliCycle discloses SiliaChrom Plus Amino may be used for the analysis and purification of cannabis which includes the cannabinoids THC, CBD, and CBN, among others (Page 3). Therefore, one ordinary skill in the art would understand that SiliaChrom Plus Amino would be advantageous for analyzing and purifying these three cannabinoids of cannabis.
Applicant argues on Page 13 that Sorbent Technologies does not teach that diol-functionalized silica particles can be used to separate THC, CBD, and CBN.
In response, it is Black and Sorbent Technologies together that disclose separating THC, CBD, and CBN using diol-functionalized silica particles. Black discloses that one through n fractions may be collected from the column, that eluate flow is monitored for mass selective detection for THC, CBN, and CBD, among others, and that methods may be used to purify individual components of cannabis oil from each other including delta-9-THC, CBD, and CBN (C3/L66-C4/L21, C10/L16-26, C10/L38-59, C14/L31-37, C15/L28-51). Sorbent Technologies as evidenced by Pacifi shows that silica gels functionalized with diol groups are useful for the separation of THC and other cannabis compounds.
With regard to Claim 31, Applicant argues that Black in view of SiliCycle or Sorbent Technologies does not disclose or suggest to the skilled person to use a main stationary phase comprising silica particles with amino and/or diol groups, nor would he/she perform an isocratic elution with an elution solution which is a mixture consisting of an alkane and an alcohol.
In response, see response to arguments in Paragraphs 36-39 on Pages 26-30 of this Office Action.
Applicant argues on Page 15 that Grill does not relate to the purification of cannabinoid compounds from additional compounds, and instead relates to a preparative chromatographic cyclical process. Applicant argues that just because the method of Grill comprises a washing step does not mean that it would be obvious for the skilled person to apply this step to a completely different main stationary phase and for the separation of a completely different mixture. 
In response, both Black and Grill are directed to eluting components off of chromatography columns (Black, C2/L12-30, C12/L46-59; Grill, C4/L3-6). Grill discloses the general concept that a washing solvent can be used to wash more retained components off of a chromatography column to be collected by a fraction collector (C4/L3-6). One of ordinary skill in the art would be motivated to apply this concept to Black and select appropriate solvents in order to wash more retained components off the chromatography columns of Black. Furthermore, the type of solvent used as the washing solvent is not claimed until Claim 36, which is rejected under Black, Grill, SiliCycle or Sorbent Technologies, and in further view of Elsohly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777